

117 HRES 59 IH: Expressing the sense of the House of Representatives that the Paris Agreement shall have no effect in the United States until it is renegotiated to ensure the world’s largest emitters of greenhouse gases reduce their greenhouse gas emissions and receives the advice and consent to ratification of the United States Senate.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 59IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. McKinley (for himself, Mr. Reschenthaler, Mr. Mooney, Mr. Comer, Mr. Pfluger, Mr. Aderholt, Mr. Latta, Mr. Rouzer, Mr. Barr, Mr. Bucshon, Mr. Burgess, Mr. Kelly of Pennsylvania, Mr. Banks, Mr. Johnson of Ohio, and Mr. Moore of Alabama) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the Paris Agreement shall have no effect in the United States until it is renegotiated to ensure the world’s largest emitters of greenhouse gases reduce their greenhouse gas emissions and receives the advice and consent to ratification of the United States Senate.Whereas, on May 9, 1992, the United States Senate provided its advice and consent to ratification regarding the United Nations Framework Convention on Climate Change (Framework Convention), which entered into force on March 21, 1994;Whereas the Framework Convention was ratified under the express limitation that a decision by the Conference of the Parties to adopt targets and timetables would have to be submitted to the Senate for its advice and consent;Whereas the Kyoto Protocol, completed at the 3d Conference of the Parties (COP) to the Framework Convention in December 1997 in Kyoto, Japan, contains emissions targets and timetables, and was signed by President William Jefferson Clinton on behalf of the United States but never submitted to the Senate for its advice and consent to ratification;Whereas, on July 25, 1997, prior to President William Jefferson Clinton’s signing of the Kyoto Protocol, then-Senator Joseph R. Biden, Jr., joined his colleagues in the Senate in unanimously passing the Byrd-Hagel Resolution, which expressed congressional disapproval of any international agreement that did not require developing countries to reduce their greenhouse gas emissions and would seriously harm the economy of the United States;Whereas the COP in Durban, South Africa, agreed to the Durban Platform for Enhanced Action, which charged the Parties with adopting a protocol, another legal instrument, or an agreed outcome with legal force at the 21st COP;Whereas the Paris Agreement represents the COP’s most recent attempt to impose legally binding requirements on all parties to reduce greenhouse gas emissions, as envisioned by the Durban Platform;Whereas the Paris Agreement and every article and clause thereof was accepted by President Barack Obama on behalf of the United States solely through executive action, rather than submitted to the Senate for its advice and consent to ratification;Whereas 178 of the 196 parties to the Paris Agreement, other than the United States, believe it to be a treaty and have formally ratified it through their respective processes; Whereas mere executive approval of the Paris Agreement does not give it any force of law in the United States and cannot be used to justify regulation;Whereas implementation of the Paris Agreement, absent the advice and consent to ratification of the United States Senate, would require pursuing unilateral and punitive regulatory policies harmful to United States economic competitiveness, including significant job loss, increased energy and consumer costs, risks to grid reliability, or any combination thereof;Whereas when originally negotiating the Paris Agreement, incoming Special Presidential Envoy for Climate John Kerry stated, if … all the industrial nations went down to zero emissions, it wouldn’t be enough, not when more than 65 percent of the world’s carbon pollution comes from the developing world;Whereas the Paris Agreement continues to treat the People’s Republic of China, the world’s second largest economy and largest emitter of greenhouse gasses, as a developing country, and therefore enables this nation to continue to pursue energy and industrial policies that undermine the economic interests of the United States and its citizens;Whereas to protect the interests of the United States and its citizens, prior to its submission to the United States Senate for its advice and consent to ratification, the Paris Agreement should be renegotiated to ensure the People’s Republic of China and other of the world’s largest emitters of greenhouse gases, including the Republic of India and the Russian Federation, reduce greenhouse gas emissions at a pace and scale equivalent to that of the United States, members of the European Union, and other advanced nations;Whereas, between 1990 and 2018, global carbon dioxide emissions grew by 62 percent despite nearly 30 years of international climate agreements;Whereas the emissions reduction goals of the Paris Agreement cannot be met without the development and global deployment of affordable energy technologies, including storage, nuclear, and clean fossil technologies, as well as commercial-scale carbon, capture, utilization, and storage technologies;Whereas development and deployment of these technologies to meet the needs of nations striving to improve human welfare cannot take place under regulatory and legal regimes that stifle American economic growth and prosperity;Whereas the United States withdrew from the Paris Agreement, pursuant to the terms of the Agreement, which President Donald J. Trump first announced on June 1, 2017, and took effect on November 4, 2020; andWhereas, on January 20, 2021, President Joseph R. Biden, Jr., signed an Executive order to reenter the Paris Agreement: Now, therefore, be itThat it is the sense of the House of Representatives that until the Paris Agreement is renegotiated to ensure the world’s largest emitters of greenhouse gases reduce their greenhouse gas emissions, submitted to the United States Senate for its advice and consent to ratification, and subsequently approved by the United States Senate exercising its article II responsibilities—(1)the Paris Agreement shall not have the force or effect of a treaty;(2)none of its provisions are binding on the United States in any way;(3)executive emissions pledges made under the Paris Agreement on behalf of the United States shall have no effect and are not binding;(4)the Paris Agreement cannot be used as the legal basis for regulation; and(5)Congress should refuse to consider any budget resolutions and appropriations language that include funding for the Green Climate Fund or any affiliated body or financing mechanism.